Case: 13-30172       Document: 00512438547         Page: 1     Date Filed: 11/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 12, 2013
                                     No. 13-30172
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LEONARD SAPP,

                                                  Petitioner-Appellant

v.

MARIA MEDINA; UNITED STATES OF AMERICA,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-1824


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Leonard Sapp, federal prisoner # 55967-004, was convicted in the
Southern District of Florida of conspiracy to possess with intent to distribute
crack cocaine and possession with intent to distribute crack cocaine. He was
sentenced to a total of 360 months of imprisonment. Sapp filed in the Western
District of Louisiana a petition pursuant to 28 U.S.C. § 2241 challenging his 360-
month sentence. He asserted that he was actually innocent of the sentence
because it was based on an erroneously applied career offender enhancement.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30172     Document: 00512438547      Page: 2   Date Filed: 11/12/2013

                                  No. 13-30172

      The district court dismissed Sapp’s petition for lack of jurisdiction. Sapp
now appeals the district court’s dismissal, arguing that he is actually innocent
of the career offender enhancement. In reviewing the denial of a § 2241 petition,
we review the district court’s fact findings for clear error and issues of law de
novo. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
      Sapp’s § 2241 claim attacks the validity of the federal sentence imposed
in the Southern District of Florida and, therefore, the district court lacked
jurisdiction to construe his § 2241 petition as a 28 U.S.C. § 2255 motion. See
Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000). Further, although Sapp
contends he is actually innocent of his sentence, a claim of actual innocence of
a career offender enhancement is not a claim of actual innocence of the crime of
conviction and, thus, does not warrant review under § 2241. Kinder v. Purdy,
222 F.3d 209, 213-14 (5th Cir. 2000). Because Sapp has not demonstrated that
his claim is based on a retroactively applicable Supreme Court decision
establishing that he was convicted of a nonexistent offense, the district court did
not err in determining that Sapp’s claim did not satisfy the savings clause of
§ 2255. See Reyes–Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                        2